Citation Nr: 0831318	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
prior to October 17, 2006 for depressive disorder; and 
evaluation in excess of 70 percent since October 17, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May to August 
1993 and from January 1998 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February 2006, May 2006, and January 2007of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  Prior to October 17, 2006, the veteran's depressive 
disorder was manifested by symptomatology that resulted in 
occupational impairment that more nearly approximates reduced 
reliability and productivity but not by symptomatology that 
results in occupational and social impairment, with 
deficiencies in most areas. 

2.  Since October 17, 2006, the veteran's depressive disorder 
has been manifested by symptomatology that results in 
occupational and social impairment, with deficiencies in most 
areas but not by total occupational and social impairment.
.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent prior to October 17, 2006, have not been met; and the 
criteria for an evaluation in excess of 70 percent since 
October 17, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9433 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in October 2005 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in March 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has identified no post-service private medical 
records.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The veteran was also accorded VA examinations in November 
2005 and December 2006. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The December 2006 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for depressive disorder.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected depressive disorder is 
evaluated under Diagnostic Code 9433.  The regulations 
establish a general rating formula for mental disorders. 38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent 
disability evaluation requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluations requires even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent evaluation requires total 
occupational and social impairment due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id. 

The Board notes that the veteran was discharged from service 
in September 2005 due to his mental disability.  A July 2005 
Medical Evaluation Board (MEB) Report notes that the veteran 
was initially seen in February 2005 for depression.  At that 
time he complained of dizziness, sad mood, shaking, sleep 
problems, appetite changes, feeling scares, tired, feeling 
hopeless, loss of enjoyment, problems concentrating, and 
disturbing thoughts to include thoughts of harming self.  The 
veteran had a psychiatric history for depression dating back 
to 2001.  On February 17, 2005, the veteran was admitted to a 
hospital secondary to suicidal and homicidal ideation; he was 
discharged one day later with a diagnosis of dysthymia and an 
anxiety disorder not otherwise specified.  The veteran return 
to duty until March 2005 when he returned for his MEB 
evaluation.  At the time of the MEB evaluation, the veteran 
described symptoms of decreased sleep (3 to 4 hours per 
night), agitation, decreased appetite, anhedonia, and 
isolation.  There was no imminent suicidal or homicidal 
ideation and no indication of psychosis.  The veteran was 
diagnosed with anxiety disorder NOS with marked degree of 
impairment for social and industrial adaptability and a 
single episode of major depressive disorder with moderate 
impairment in his occupational and social functioning.  A GAF 
of 55 was assigned. 

The veteran was afforded a VA examination in November 2005.  
The veteran reported that he was still depressed and that his 
relationship with his wife was tenuous because of his 
irritability and depression.  The veteran stated that he did 
not know whether he was still anxious.  He denied 
apprehensive cognitions but admitted to episodes of 
physiological arousal such as elevated heart rate, shortness 
of breath, sweats, etc.  Objective observations of the 
veteran revealed that he was alert and oriented in all three 
spheres and attentive, his speech was clipped and forceful 
and otherwise unremarkable, and his thinking seemed clear and 
coherent.  The veteran's answers to all questions were 
relevant and logical, and little unusual content was 
elicited.  The veteran's memory was intact, his insight was 
fair, and his judgment was good.  The veteran's affect was 
constrained and his mood seemed dysthymic, a bit irritable, 
and a bit depressed.  The veteran denied hallucination, but 
stated that sometimes he heard the spirits of deceased 
relatives warning him (such as warning him to slow down or 
stop and thereby saving him from an accident in a dangerous 
intersection). 

The VA examiner noted that with regard to depression, the 
veteran was better and that partly the change was situational 
(the veteran could leave work if he needed; whereas in the 
service, he needed to leave to be with his ill and dying 
stepfather, and his commanding officer would not let him go).  
The VA examiner noted that partly his improvement could be 
traced to his taking Effexor and seeing a psychiatrist once 
or twice a month.  The VA examiner stated, "He is 
nevertheless still sometimes depressed.  He had trouble 
finding work and had a lot of problems with his home repairs.  
He continues to have financial problems and had problems with 
[h]is newly married wife.  He had been quite irritable and 
occasionally angry with her and she was distancing from him.  
He is enough better now that that she seems closer and more 
comfortable with him as do the others in her family.  The VA 
examiner noted that the veteran denied any suicide ideation 
since leaving the service, and noted that while the veteran 
still remained angry and cynical, it was better controlled 
and he denied intent to harm or kill anyone while noting that 
he did have those thoughts toward his commanding officer the 
year prior.  The VA examiner also noted that the veteran had 
managed to secure employment as a truck driver.

The veteran was diagnosed with dysthymic disorder with a 
history of major depressive disorder secondary to military 
stress, personality trait disturbance with mild schizoid or 
schizotypal qualities.  A GAF of 55 was assigned.

VA treatment records indicate that on October 16, 2006, the 
veteran called to get an earlier appointment with mental 
health provider and told the nurse to whom he was talking 
that he was in his truck and that he was threatening to kill 
himself.  While the nurse was trying to question the veteran 
to assess the situation, the veteran terminated the call.  
When the nurse called the veteran's cell phone number, she 
spoke to a person who admitted being the veteran but denied 
calling VA.  Later that day, the veteran's wife called and 
placed her father on the phone.  The wife's father stated 
that the veteran had been having flashbacks, that the veteran 
was in a great deal of mental pain, and that the veteran was 
afraid that his family would be in danger if he talked about 
things.  The wife's father noted that the veteran's symptoms 
had worsened over the prior two months, that the prior 
weekend the veteran had a gun to his head, but that he was 
able to talk the veteran into turning the gun over to him.  
The wife's father reported that they had subsequently removed 
all the guns from the house.  The wife's father said that 
they did not know if the veteran had any guns in the truck, 
that they had spoken to him a couple of times that afternoon, 
but that he had been vague about his location.

On October 17, 2006, the veteran presented at the emergency 
room primarily to obtain a letter clearing him to return to 
work.  The veteran reported worsening depression and PTSD 
symptoms over the prior two months following the birth of his 
son in August.  The veteran reported hypervigilance, 
increased startle response, nightmares and memory problems.  
The veteran's wife reported that he yelled out in the night, 
had flashbacks, reported feeling emotionally numb, 
experienced dissociative events, and couldn't remember well 
what had happened or when it happened.  The veteran's wife 
also reported that the veteran had been more withdrawn, 
highly irritable, and more paranoid.

The veteran also reported that he did indeed call the day 
before to get an earlier appoint, and became angry and 
agitated during the course of the conversation and made 
references to a gun and shooting himself.  The veteran 
reported that his exact statement was, "What do I have to 
do, shoot myself in the head, to get an appointment?"  The 
veteran reported that he was pulled over by state troopers 
with guns drawn and questioned.  Since he did not have a gun 
in the vehicle, the officers did not feel that he represented 
an immediate danger to himself or others and let him go.  

The veteran denied experiencing suicidal ideation or having 
any intent or plan to harm himself or others.  Mental status 
examination revealed that he was alert and oriented to 
person, place, time, and purpose.  The veteran was calm and 
cooperative.  There was no evidence of substance intoxication 
or withdrawal was apparent.  The veteran's eye contact was 
good, his speech was normal, and his thought process linear, 
logical and goal directed.  The veteran denied experiencing 
thoughts of harming himself or others, denied experiencing 
any hallucinations.  No delusional thought content or 
paranoia was apparent.  The veteran's affect was noted to be 
of somewhat limited range, stable, his mood and thought 
congruent, and his overall affect to be moderately dysthymic 
and annoyed.  The veteran's insight was moderate, his 
judgment moderate, his cognition grossly intact but not 
formally assessed.

The assessment noted that the veteran had been experiencing 
an exacerbation of his depression and PTSD symptoms shortly 
after the birth of his son in August 2006 and that the 
veteran seemed to have experienced two episodes of suicidal 
ideation during the prior 10 days.  It was noted that the 
veteran was coping with several new stressors including his 
son's birth, the recent loss of his job, and separation from 
his wife.  The veteran was diagnosed with PTSD and depressive 
disorder NOS, and a GAF of 35 was assigned.
  
The veteran was afforded a VA examination in December 2006.  
The veteran reported that he gets depressed about once or 
twice per month of a moderate to high severity with duration 
lasing up to one week with remissions lasting up to two to 
three weeks.  The veteran reported that he has no friends, 
that he gets together with his family only over the holidays, 
and in general does not do much socially due to his 
depression.  The veteran reported having suicidal thoughts, 
that he wanted to be left alone, that he did not want to be 
around his wife or child, that he doesn't eat, that he was 
driving illegally, and that he couldn't sleep.  The veteran 
stated that he had just given up on everything.  

Mental status examination revealed no impairment to thought 
process or communications, and no delusions or 
hallucinations.  His behavior was appropriate, although he 
was notably agitated.  The veteran endorsed suicidal thoughts 
but denied more serious suicidal plans, intent, or homicidal 
thoughts.  The veteran endorsed a good history of maintaining 
minimal personal hygiene and other basic activities of daily 
living.  He was oriented to person, place, and time.  He 
endorsed short-term memory problems but denied obsessive or 
ritualistic behaviors and panic attacks.  The rate and flow 
of the veteran's speech were within normal limits.  The 
veteran endorsed impaired impulse control and he reported 
sleeping about 3 to 4 hours at night.  The veteran stated 
that he does not talk to his wife but that he had a good 
relationship with his son.

The veteran was diagnosed with depression, NOS and a GAF of 
50 was assigned with a GAF of 35 as of October 2006.  The 
examiner opined that the veteran's depression had worsened as 
of October 2006 with some improvement since then and noted 
that the veteran's medication, Celexa, had apparently helped 
him quite a bit, improving his GAF to 50 although this 
indicated ongoing serious symptoms including ongoing suicidal 
thoughts.      

The Board notes that during the entire appeal period, the 
veteran's GAF scores ranged from a high of 55 to a low of 35.  
Specifically, the veteran was assigned a GAF of 55 at the VA 
examination in November 2005, a GAF of 35 in October 2006, 
and a GAF of 50 at the VA examination in December 2006.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).

In this case, the GAF scores are highly probative as they 
relate directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 31 to 
40 indicates the examinee has some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or a serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with co-workers).

As the GAF scores indicate, the veteran's PTSD has fluctuated 
throughout the appeal period.  Per the DSM-IV, the lowest 
score in that range contemplates major impairment in several 
areas and the highest score in that range contemplates 
moderate symptoms.

While such scores are not dispositive of the evaluation 
issue, they must be considered in light of the actual 
symptoms of the veteran's disorder.  In this case, the GAF 
score assigned in November 2005 is indicative of moderate 
symptoms and more nearly approximate a 50 percent rating.  
The GAF score assigned in December 2006 is indicative of 
serious symptoms and more nearly approximate a 70 percent 
rating.  Although the GAF score of 35 assigned in October 
2006 indicates some impairment in reality testing or 
communication or major impairment in several areas, there has 
never been any indication of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.
   
Taking such evidence into account, the Board finds that prior 
to October 17, 2006, the veteran's depressive disorder was 
manifested by symptomatology that resulted in occupational 
impairment that more nearly approximates reduced reliability 
and productivity; and since October 17, 2006, the veteran's 
depressive disorder has been manifested by symptomatology 
that results in occupational and social impairment, with 
deficiencies in most areas, such as work, and family 
relations, judgment, thinking or mood.

Therefore, the Board finds that the veteran's symptoms prior 
to October 17, 2007, do not exceed the criteria for the 50 
percent rating and since October 17, 2007, they do not 
approach the severity contemplated for the 100 percent 
rating.  As set forth above, the criteria for a 100 percent 
rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  
  
Accordingly, an evaluation in excess of 50 percent is not 
warranted prior to October 17, 2006, and an evaluation in 
excess of 70 percent is not warranted since October 17, 2006.  
38 C.F.R. § 4.130, Code 9433.

The Board notes that there is no evidence of record that the 
veteran's depressive disorder causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
depressive disorder.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
prior to October 17, 2006 for depressive disorder; and 
evaluation in excess of 70 percent since October 17, 2006, 
are denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


